On Motion for Rehearing.
It is earnestly insisted that the error, if any, in submitting special issue No. 3 in the form quoted in the original opinion was harmless, in that plaintiffs failed to show what amount of the price of the material purchased and embodied in the note sued on went into the separate estate of Mrs. Manasco, it appearing that her children had an estate in Floyd county under the care of defendants, for the improvement of which materials were also purchased from plaintiffs at about the same time as those in controversy.
Keeping in mind that we are passing only on whether or not the evidence was sufficient to raise an issue, we are of the opinion that the evidence, some of which we now quote, was of such character and cogency as required the submission of an issue in the form substantially as requested by plaintiffs.
J. M. Willson, one of the plaintiffs, testified, in part:
“Q. Do you know whether this material and stuff furnished that went into the note was for the benefit of the separate estate? A. Yes, sir.
“Q. Do you know that the lumber and material furnished and went up to make up your note went for the improvement of Mrs. Manas-co’s separate estate? A. Yes, sir.
“Q. Was it for that purpose? A. Yes, sir.”
Mr. Sanders, an employee, testified in part:
“Q. How many times did Mrs. Manasco come there? A. I only remember of her being there only once when she signed some papers but at that time she was living in California.
“Q. Then while she was away was any lumber furnished to her? A. Ye% sir.
“Q. Through whom? A. Mr. Manasco.
“Q. What did he tell you the lumber was for? A. It was for her property.
“Q. Her property? A. Yes, sir.
“Mr. Nelson: We object.
“The Court: No ruling.
“Q. Did he tell you who they wanted the lumber for? A. They told us what they were going to do and outlined their deal, and it was acceptable to Mr. Willson and we delivered lumber whenever they wanted it.
“Q. And it was charged to Mrs. Kate F. Manasco? A. Yes, sir.
“Q. Who was it charged to? A. Mrs. B. F. Manasco.”
It is admitted that Mr. Manasco had authority to purchase this material for Mrs. Manasco and bind her estate.
This testimony was not on its face inherently inadmissible, and without probative force. On its face some of this amounts to a shorthand rendition of a fact, which could have been within the personal knowledge of the witnesses. Some of it may be, but it is not necessarily, a pure opinion and conclusion, as contended by defendants. It is argued that no finding could have been based on this testimony, since it showed to be inadmissible, and proved nothing. Henry v. Phillips, 105 Tex. 459, 151 S. W. 533; U. S. Fidelity & Guaranty Co. v. Henderson (Tex. Civ. App.) 53 S.W.(2d) 811; and many other authorities are cited by defendants as sustaining the above contention. There are expressions in some of these cases that apparently sustain this contention, but a close examination of the particular testimony under consideration in all the well-considered cases we have examined leads us to conclude that the rule invoked by defendants has no application to the character of testimony quoted above. No appropriate showing is made here that any part of this testimony was necessarily a pure opinion and conclusion, and no cross-assignment of error appears questioning its admissibility.
Motion for rehearing overruled.